UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4345


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIE ANTHONY SAXBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:11-cr-00132-NCT-1)


Submitted:   November 4, 2015             Decided:   December 2, 2015


Before WILKINSON, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert L. McClellan, IVEY, MCCLELLAN, GATTON & SIEGMUND, LLP,
Greensboro, North Carolina, for Appellant.     Robert Michael
Hamilton, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In 2013, Willie Anthony Saxby pled guilty to passing and

possessing counterfeit currency, in violation of 18 U.S.C. § 472

(2012),    and    the       district       court    sentenced       him     to    36   months’

imprisonment,         to    be    followed    by    a    3-year     term     of    supervised

release.        The    district       court    found         that   while    Saxby     was    on

supervised release, he violated the terms of his release by (1)

failing to notify the probation officer ten days prior to moving

from    his     approved         residence,       and    (2)      testing       positive     for

marijuana      and    using       alcohol     in    excess.         The     district     court

sentenced Saxby to 12 months’ imprisonment and an additional 24

months’       supervised         release.      In       accordance        with     Anders    v.

California, 386 U.S. 738 (1967), Saxby’s counsel has filed a

brief    certifying         that    there     are       no    meritorious        grounds     for

appeal.       Saxby has filed a supplemental brief raising several

issues.       We affirm the district court’s judgment.

       To revoke supervised release, a district court need only

find a violation of a condition of release by a preponderance of

the evidence.              18 U.S.C. § 3583(e)(3) (2012).                       “We review a

district       court’s       ultimate      decision          to   revoke    a     defendant’s

supervised release for abuse of discretion.”                           United States v.

Padgett, 788 F.3d 370, 373 (4th Cir. 2015).                          A district court’s

factual findings are reviewed for clear error.                            Id.     We conclude

that    the    district          court’s    factual      findings      are       not   clearly

                                              2
erroneous and that the court did not abuse its discretion in

revoking Saxby’s supervised release.

      “A   district          court       has   broad    discretion       when       imposing     a

sentence upon revocation of supervised release.”                                  United States

v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                             “We will affirm a

revocation sentence if it is within the statutory maximum and is

not   plainly          unreasonable.”            Id.        (internal    quotation          marks

omitted).        Saxby’s sentence of 12 months’ imprisonment to be

followed        by     24    months’       supervised         release        is    within      the

statutory       maximum.           See    18   U.S.C.       §§ 3559(a)(3),          3583(b)(2),

(e)(3), (h) (2012).

      “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable

at all.”        United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     A revocation sentence is procedurally reasonable if the

district        court         adequately         explains        the     sentence           after

considering          the     Sentencing        Guidelines’       Chapter          Seven   policy

statements           and    the    applicable          18    U.S.C.     § 3553(a)         (2012)

factors.         Id.        at    546-47;      see     18    U.S.C.     § 3583(e)         (2012).

“Regardless          of    whether       the   district       court    imposes       an   above,

below,     or    within-Guidelines             sentence,       it     must    place       on   the

record an ‘individualized assessment’ based on the particular

facts of the case before it.”                   United States v. Carter, 564 F.3d
325, 330 (4th Cir. 2009) (quoting Gall v. United States, 552

                                                 3
U.S. 38,   50   (2007)).     “A   court      need   not     be    as   detailed       or

specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a

statement of reasons for the sentence imposed.”                       Thompson, 595
F.3d at 547 (internal quotation marks omitted).                          A revocation

sentence     is   substantively     reasonable        if    the    court       states    a

proper basis for concluding that the defendant should receive

the    sentence    imposed,   up    to   the    statutory         maximum.       United

States v. Crudup, 461 F.3d 433, 440 (4th Cir. 2006).                       Only if we

find a sentence to be unreasonable will we consider whether it

is plainly so.      Id. at 439.

       While the district court did not explicitly refer to the

Sentencing Guidelines’ Chapter Seven policy statements, Saxby’s

policy statement range, or the relevant § 3553(a) factors, the

district     court’s    rationale        is    apparent       from       the    context

surrounding its decision.           See United States v. Montes-Pineda,

445 F.3d 375, 381 (4th Cir. 2006).              Defense counsel advised the

district court of Saxby’s correct policy statement range of 8 to

14 months’ imprisonment, and the sentence imposed falls within

that range.       Additionally, the district court’s explanation of

its    sentence,     while    not    explicitly            mentioning      § 3553(a),

referred to the nature and circumstances of Saxby’s violations

and the need for the sentence to deter future violations.                           See

18 U.S.C. § 3553(a)(1), (2)(B).                Moreover, the district court

                                         4
offered an individualized explanation of why it was sentencing

Saxby to serve a term of imprisonment and an additional term of

supervised release.        Thus, we conclude that Saxby’s sentence is

reasonable.

        In   accordance   with   Anders,     we   have   reviewed   the    entire

record in this case, including the issues raised in Saxby’s pro

se brief, and have found no meritorious grounds for appeal.                    We

therefore affirm the district court’s judgment and deny as moot

Saxby’s motion to expedite.            This court requires that counsel

inform Saxby, in writing, of the right to petition the Supreme

Court    of    the   United   States   for    further     review.     If   Saxby

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                 Counsel’s

motion must state that a copy thereof was served on Saxby.

        We dispense with oral argument because the facts and legal

contentions     are   adequately   presented       in    the   materials   before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                       5